Citation Nr: 9931958	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for fractures of the right 
fibula and calcaneus and tears of the right talofibular and 
tibia-fibula ligaments as secondary to the service-connected 
residuals of a right great toe injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1956, and again from February 1956 to February 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following a June 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  The RO denied 
entitlement to service connection for right fibula and 
calcaneal fractures and ligament tear on a direct basis and 
as secondary to service-connected residuals of a right great 
toe injury, and an increased (compensable) evaluation for 
residuals of a right great toe injury.

The veteran timely appealed the above determination in 
February 1996, and at the same time relocated and requested 
that his file be transferred to the VA Medical and Regional 
Office Center in (M&ROC) in Cheyenne, Wyoming.

In July 1998, the Board remanded this case to the M&ROC for 
the scheduling of a Travel Board hearing.  The appellant was 
thereafter scheduled for a Travel Board hearing in July 1999.  
He then failed to report for such hearing.  The appellant 
also did not contact the M&ROC regarding the rescheduling of 
a Travel Board hearing.

The Board observes that, in March 1994, the appellant also 
submitted a claim for a temporary 100 percent disability 
rating pursuant to 38 C.F.R. § 4.30.  That claim was denied 
by the RO in a June 1995 rating action due to the fact that 
service connection was denied for those disabilities listed 
above.  




In light of the Board's decision, below, the appellant's 
claim for a temporary 100 percent disability rating pursuant 
to 38 C.F.R. § 4.30 must be reconsidered by the M&ROC 
currently having jurisdiction of the veteran's claims file.


FINDINGS OF FACT

1.  In March 1993, the appellant sustained an injury to his 
right foot and ankle.  He was walking when he caught the tip 
of his right shoe on the carpet, causing him to fall forward.  
The appellant's right foot went into extreme plantar flexion.

2.  The appellant's August 1994 VA examiner opined that the 
fall he suffered in March 1993 "may be attributed to the 
fusion of his [service-connected right] great toe, with 
decreased mobility causing him to catch his toe."

3.  The appellant's VA physician, in March 1992, recorded, 
inter alia, that he exhibited "extensor substitution" in 
his gait, with "reducible contraction."  This VA 
physician's assessments were metatarsalgia and extensor 
substitution of the right digits, with "retrograde force" 
on the metatarsal heads.

4.  At an April 1992 evaluation, the appellant's VA physician 
found that the "lesser digits" of his right foot were 
contracted.  This VA likewise physician declared that such 
contraction "may cause retrograde force."

5.  The appellant testified at his September 1996 RO hearing 
that, due to his service-connected right great toe 
disability, he has fallen on multiple occasions over the 
years; he has fallen a minimum of fifteen to twenty times, he 
said.  The appellant stated that his right foot catches while 
walking, resulting in his falling forward.


CONCLUSION OF LAW

Fractures of the right fibula and calcaneus and tears of the 
right talofibular and tibia-fibula ligaments are proximately 
due to, or the result of, the appellant's service-connected 
right great toe disability.  38 U.S.C.A. § 5107 (West 1991);  
38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant entered his current claim in March 1994.  He 
contended then that he had broken his heel and ankle bones 
and torn a ligament because of his service-connected right 
great toe disability.

Following the submission of his claims, the RO secured the 
appellant's current VA treatment/evaluation records.

These VA medical records reveal that, in February 1989, the 
appellant underwent an interphalangeal joint fusion of his 
right great toe.

The appellant sustained the injury in question in March 1993.  
He received VA treatment later that same month.  He stated at 
that time that he had tripped over carpet and fallen because 
of his right foot - his service-connected right great toe 
disability.  The appellant fractured his right calcaneus and 
right fibula in the March 1993 accident.  Additionally, he 
ruptured his talofibular ligament and tibia-fibula ligament.  
The appellant's VA treatment/evaluation records demonstrate, 
too, that he suffered a ligamentous injury during remedial 
surgery on his right lower extremity.

The appellant, during VA treatment, related that he had 
sprained his right ankle numerous times over the years as the 
result of his service-connected right great toe disability.

The appellant, in August 1994, was afforded a VA examination.  
At this time, it was again reported that he had had surgery 
for an interphalangeal joint fusion of his right great toe.  
The appellant spoke of his March 1993 accident at the VA 
examination.  He declared that he was walking along and then 
caught the tip of his right shoe, falling and causing his 
right foot to go into extreme plantar flexion.  As the 
consequence of his March 1993 fall, it was noted that the 
appellant had fractured his right calcaneus bone and right 
fibula.  For some reason, no mention was made of the ligament 
tears that he developed due to the March 1993 fall.

The appellant voiced current complaints in August 1994.  He 
remarked that he has pain with ambulation and prolonged 
standing, as well as "continued symptoms of instability."  
On physical examination, the VA specialist observed that the 
appellant's right great toe is fused at the interphalangeal 
joint.  There was mild enlargement and mild tenderness of the 
distal fibula.  Range-of-motion testing showed that the 
metatarsophalangeal joint has 45 degrees of dorsiflexion and 
20 degrees of plantar flexion.  

The right ankle exhibited no dorsiflexion past zero degrees 
and 60 degrees of plantar flexion.  In the extremes of range-
of-motion testing, the appellant experienced mild pain.  The 
appellant's right ankle was tender to palpation over the 
talofibular ligament; there was additionally tenderness with 
inversion of the right ankle.

The August 1994 diagnoses were, inter alia, mild symptoms of 
pain in the right great toe and status post-right fibular and 
calcaneal fractures "secondary to a fall."  The VA 
specialist opined that "[t]his [March 1993] fall may be 
attributed to the fusion to his [right] great toe, with 
decreased mobility causing him to catch his toe."

An MRI of the appellant's right ankle was performed a few 
months earlier, in May 1994.  The appellant's VA examiner, 
above, apparently did not have access to this report.  
According to the May 1994 MRI report, there was viewed a 
"longitudinal intrasubstance partial tear" of the 
calcaneofibular ligament.

Subsequent to the appellant's VA examination, his relevant 
private medical records were obtained by the M&ROC.

These private medical records disclose that the appellant was 
taken to the emergency room after his March 1993 accident.  
The appellant told of a "cracking noise" when he fell; and 
that, with the severe pain, he sank down.  He reported that, 
after falling, he got up from the floor and sat on a nearby 
barstool.  Shortly thereafter, he experienced a syncopal 
episode secondary to the pain from his injuries.

The appellant was afforded an M&ROC hearing in September 
1996.  At his hearing, he asserted that his service-connected 
right great toe had caused him to stumble in March 1993, 
thereby resulting in the above injuries.  He testified that 
he has had a problem with falling forward; he said that his 
right foot catches when he walks.  The appellant pointed out 
that he has fallen on multiple occasions - fifteen to twenty, 
at a minimum - due to his right toe catching.  The appellant 
related current symptomatology at his hearing.  Transcript, 
September 1996.

Additional VA treatment/evaluation records were secured by 
the M&ROC after the September 1996 hearing.

The appellant, in March 1992, reported feeling pain in his 
right toes when he walks. Consequently, he commented, he 
walks on the outside of his right foot.  The appellant's VA 
physician recorded, inter alia, that he exhibited "extensor 
substitution" in his gait, with "reducible contraction."  
The physician's assessments were metatarsalgia and extensor 
substitution of the right digits, with "retrograde force" 
on the metatarsal heads.

At an April 1992 evaluation, the appellant again said that 
his right toes swell when he walks and become "extremely 
painful."  On observation, it was found that the "lesser 
digits" of his right foot were contracted, and the VA 
physician opined that such contraction "may cause retrograde 
force."

Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Additionally, secondary service connection shall be granted 
for a disability which is proximately due to, the result of, 
or aggravated by, a service-connected disability.  
38 C.F.R. § 3.310(a) (1999);  Allen v. Brown, 7 Vet. App. 439 
(1995).

The factual basis for service connection may be established 
by medical evidence, competent lay evidence, or both.  38 
C.F.R. § 3.307(b) (1999).  Issues involving medical onset, 
diagnosis, and causation require competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

It is the consistent and mandated policy of VA that, where 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue is to be given the veteran.  
38 U.S.C.A. § 5107(b) (West 1991).

Analysis

The Board finds the appellant's claim for service connection 
for fractures of the right fibula and calcaneus and tears of 
the right talofibular and tibia-fibula ligaments as secondary 
to his service-connected right great toe disability is 
well-grounded.  The Board further finds that all relevant and 
necessary evidence has been developed with respect to this 
claim.  38 U.S.C.A. § 5107.




The Board views the above medical evidence as sufficient to 
show that the appellant's March 1993 injuries were caused by 
his service-connected right great toe disability.  The Board 
has determined that the appellant's fractures of his right 
fibula and calcaneus and tears of his talofibular and tibia-
fibula ligaments were proximately due to, or the result of, a 
modification in his gait and/or decreased mobility which was 
produced by his service-connected right great toe.  Any 
benefit of the doubt in resolving this issue has been 
afforded to the appellant, as required by law.  38 U.S.C.A. 
§ 5107(b).

The evidentiary record in this case only contains one direct 
medical opinion concerning a relationship between the 
appellant's right great toe disability and his March 1993 
accident.  That opinion, offered by a VA specialist, was 
favorable.  As noted above, the appellant's August 1994 VA 
examiner opined that the March 1993 fall "may be attributed 
to the fusion to his [right] great toe, with decreased 
mobility causing him to catch his toe."

There are also a couple of evaluation assessments which 
support the theory that the appellant's service-connected 
right great toe disability affected his gait, thus perhaps 
resulting in his March 1993 injuries.

The appellant's VA physician observed in March 1992 
"extensor substitution" in his gait, with "reducible 
contraction."  This physician's assessment, therefore, was 
extensor substitution of the right digits, with "retrograde 
force" on the metatarsal heads.  In April 1992, it was found 
that the "lesser digits" of appellant's right foot were 
contracted, and the VA physician opined that such contraction 
"may cause retrograde force."

Conversely, there is no medical opinion of record which 
dismisses the appellant's contention that his service-
connected right great toe disability was the true cause of 
his March 1993 injuries.

The Board also notes that the appellant has been consistent 
in his reporting over the years that his service-connected 
right great toe disability has affected a modification in his 
gait, with his right foot catching when he walks.  The 
appellant additionally testified at his RO hearing that he 
had fallen on multiple occasions - fifteen to twenty, at a 
minimum - due to his right toe catching.

For these reasons, the Board has concluded that the favorable 
medical opinions and lay testimony of record are sufficient 
to establish that the appellant's March 1993 fall can be 
traced to his service-connected right great toe disability, 
which brought about an altered gait and decreased mobility.  
The Board, as the result, concludes that the appellant's 
fractures of his right fibula and calcaneus and tears of his 
right talofibular and tibia-fibula ligaments were causally 
related to his service-connected right great toe, thereby 
warranting entitlement to service connection on a secondary 
basis.  38 U.S.C.A. § 5107(a);  38 C.F.R. § 3.310.  Again, 
the benefit of the doubt in resolving this issue has been 
given to the appellant.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for fractures of the right 
fibula and calcaneus and tears of the right talofibular and 
tibia-fibula ligaments, as secondary to the appellant's 
service-connected right great toe disability, is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

